UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No.1-4347 ROGERS CORPORATION (Exact name of Registrant as specified in its charter) Massachusetts 06-0513860 (State or other jurisdiction of (I. R. S. Employer incorporation or organization) Identification No.) P.O. Box 188, One Technology Drive, Rogers, Connecticut 06263-0188 (Address of principal executive offices) Registrant’s telephone number, including area code: (860) 774-9605 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $1 Par Value New York Stock Exchange Rights to Purchase Capital Stock New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes x No o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yes o Nox The aggregate market value of the voting common equity held by non-affiliates as of June 30, 2011, the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $727,995,899.Rogers has no non-voting common equity. The number of shares outstanding of common stock as of February 3, 2012 was 16,235,119 1 Documents Incorporated by Reference: Portions of Rogers’ Definitive Proxy Statement for its 2012 Annual Meeting of Shareholders, currently scheduled for May 4, 2012, are incorporated by reference into Part III of this Form 10-K. 2 TABLE OF CONTENTS Part I Item 1. Business 4 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 18 Item 2. Properties 19 Item 3. Legal Proceedings 20 Item 4. Mine Safety Disclosures 24 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 25 Item 6. Selected Financial Data 26 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 51 Item 8. Financial Statements and Supplementary Data 52 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 99 Item 9A. Controls and Procedures Item 9B. Other Information Part III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accounting Fees and Services Part IV Item 15. Exhibits, Financial Statement Schedules Signatures 3 PART I Item 1.Business Industry Rogers Corporation, founded in 1832, is one of the oldest publicly traded U.S. companies in continuous operation.We have adapted our products over the 180 years of our history to meet the changing needs of the various markets we have served and currently serve.Today we predominantly supply a wide range of specialty materials and components for the following markets: portable communications, communications infrastructure, consumer electronics, mass transit, automotive, defense, and clean technology. Our current focus is on three megatrends that we believe will fuel the future growth of the Company – growth of the internet, expansion of mass transit, and further investment in clean technology.These trends and their related markets all require materials that perform to the highest standards, which has been a key strength of our products over the years.Within the industries impacted by these megatrends, our products are sold into a variety of markets, including high technology applications, such as cellular base stations and antennae, handheld wireless devices, energy efficient motor drives, wind and solar energy applications, and hybrid-electric vehicles.We continue to focus on business opportunities around the globe, as evidenced by our strong presence in the three major geographic regions we serve – North America, Europe, and Asia.We are also focused on growing our business both organically, by expanding our current product portfolio and market presence, as well as through external ventures, such as acquisitions, strategic partnerships and investments in technology. As used herein, the “Company”, “Registrant”, “Rogers”, “we”, “our”, “us” and similar terms include Rogers Corporation and its subsidiaries, unless the context indicates otherwise. Business Segments & Products In the first quarter of 2011, as a result of our acquisition of Curamik Electronics GmbH (Curamik) and the manner in which we manage our business, we determined that it was appropriate to adjust our segment reporting structure. Our previous reporting structure was comprised of three business categories – Core Strategic, Development Stage, and Other.Our new structure eliminates the Development Stage category and expands the Core Strategic category, as shown in the below table: Old Structure New Structure Core Strategic Core Strategic High Performance Foams High Performance Foams Printed Circuit Materials Printed Circuit Materials Power Distribution Systems Power Electronics Solutions Development Stage Curamik Electronics Solutions Custom Electrical Components Power Distribution Systems Other Other In the new structure, we created a new category called “Power Electronics Solutions” (PES), which is comprised of two operating segments – Curamik Electronics Solutions (CES) and Power Distribution Systems (PDS).Since the first quarter of 2011, we now separately report the results of operations for each of these segments.We also eliminated the Development Stage category, as the Custom Electrical Components (CEC) segment is now aggregated in the “Other” reportable segment.Management concluded that the development activities at the CEC segment were not gaining traction in the market and, therefore, ended the development efforts associated with the segment.During the fourth quarter of 2011, we also ended operations at our Thermal Management Solutions (TMS) operating segment.This segment will be treated as a discontinued operation for reporting purposes.This new structure aligns our reporting with management’s current view of the business, particularly as we work to further penetrate our core target mega trend markets. 4 Financial information by business segment and geographic area appears in Note 15 of the Consolidated Financial Statements of this Form 10-K.Our products are based on our core technologies in polymers, fillers, and adhesion.Most products are proprietary, or incorporate proprietary technology in their development and processing, and are sold under our valuable trade names. Core Strategic High Performance Foams Our High Performance Foams (HPF) operating segment includes polyurethane and silicone foam products.These foams have characteristics that offer functional advantages in many market applications, and serve to differentiate our products from other commonly available materials. High Performance Foams are sold to fabricators, distributors and original equipment manufacturers (OEMs) for applications in portable communications, consumer electronics, mass transit and other markets.Trade names for our High Performance Foams include:PORON® urethane foams used for making high performance gaskets and seals in vehicles, portable communications devices, computers and peripherals; PORON® cushion insole materials for footwear and related products; PORON® healthcare and medical materials for body cushioning and orthotic appliances; R/bak® compressible printing plate backing and mounting products for cushioning flexographic plates for printing on packaging materials;PORON® for high impact cushioning protection, and BISCO® silicone foams, solids, sponge and extrusion products for making flame retardant gaskets and seals in communications infrastructure equipment, aircraft, trains, cars and trucks, and for shielding extreme temperature or flame. Our continued focus on growing the Company is highlighted in this segment as we acquired SK Utis Co., Ltd. (Utis), a high performance polyurethane foam business located in South Korea, in 2010.Utis, a former subsidiary of SK Chemicals Co. Ltd., was established in 2005 and has quickly grown into a high quality supplier of polyurethane foam solutions for portable communications, entertainment, and industrial applications to leading Korean-based OEMs.Utis has a solid presence in several key markets we have targeted for growth, including mobile internet devices and high definition televisions, among others.This acquisition has also allowed us to extend our presence into the dynamic Korean marketplace. In 2009, we acquired certain assets of MTI Global Inc.’s silicone foam business.MTI Global Inc. had established a solid presence as a solutions provider in several key markets that we are targeting for future growth, including mass transit and other markets requiring high reliability, high performance materials.The addition of the product lines from MTI Global Inc. has expanded the opportunities for both our existing products, as well as the acquired products, through exposure to new markets and applications.We are also leveraging the acquired technologies to create even more innovative materials solutions. We have two 50% owned joint ventures that extend and complement our worldwide business in High Performance Foams.Rogers INOAC Corporation (RIC), a joint venture with Japan-based INOAC Corporation, manufactures high performance polyurethane foam materials in Mie and Taketoyo, Japan to predominantly serve the Japanese market.In 2004, we further extended our relationship with INOAC Corporation with the formation of another joint venture in Suzhou, China, Rogers INOAC Suzhou Corporation (RIS), which also manufactures polyurethane foam materials primarily for the Chinese market. Printed Circuit Materials Our Printed Circuit Materials (PCM) operating segment includes printed circuit board laminate products for high frequency, high performance applications.Our Printed Circuit Materials have characteristics that offer performance and other functional advantages in many market applications, and serve to differentiate our products from other commonly available materials. Printed Circuit Materials are sold principally to independent and captive printed circuit board manufacturers who convert our laminates to custom printed circuits. The polymer-based dielectric layers of our rigid circuit board laminates are proprietary materials that provide highly specialized electrical and mechanical properties.Trade names for our rigid printed circuit board materials include RO3000®, RO4000®, DUROID®, RT/duroid®, ULTRALAM®, RO2800® and TMM® laminates.All of these laminates are used for making circuitry that receive, transmit, and process high frequency communications signals, yet each laminate has varying properties that address specific needs and applications within the communications market.High frequency circuits are used in the equipment and devices that comprise wireless communications systems, including cellular communications, digital cellular communications, paging, direct broadcast television, global positioning, mobile radio communications, and radar. 5 Over the course of 2011, we made significant progress on our new manufacturing operations for the PCM operating segment on our campus in Suzhou, China. Once these operations are complete, PCM will have a manufacturing presence in each of its three major geographic location- North America, Europe and Asia- further solidifying our commitment to be close to our customers in order to better serve their needs. Power Electronics Solutions Our Power Electronics Solutions category is comprised of two operating segments – Curamik Electronics Solutions and Power Distribution Systems.We now separately report the results of operations for these segments. · Curamik Electronics Solutions We acquired Curamik in the first quarter of 2011.Founded in 1983, Curamik is a manufacturer of power electronic substrate products and is headquartered in Eschenbach, Germany.We believe that Curamik is the global leader for the development and production of direct copper bonded (DCB) ceramic substrate products used in the design of intelligent power management devices, such as Insulated Gate Bipolar Transistor (IGBT) modules.These devices enable a wide range of products including highly efficient industrial motor drives, wind and solar converters and hybrid electric vehicle drive systems.Most of Curamik’s products are manufactured using state-of-the-art automated processes in its facility in Eschenbach. · Power Distribution Systems Our PDS operating segment is comprised of our busbar products, which are used primarily in power distribution systems products in mass transit and clean technology applications.We manufacture power distribution components in Ghent, Belgium, Suzhou, China, and Chandler, Arizona, under the RO-LINX® trade name.We sell these RO-LINX® products to manufacturers of high power electrical inverter and converter systems for use in mass transit (e.g. high speed trains) and clean technology applications (e.g. wind turbines, solar farms and electric vehicles).In the industrial application area, our RO-LINX® products are utilized in a large variety of variable frequency drives for high to mid power applications. In the first three quarters of 2011, this segment included our Thermal Management Solutions operating segment, which is now being treated as a discontinued operation as of December 31, 2011 as a result of the shut down of the segment in the fourth quarter of 2011. Other Our Other reportable segment consists of our elastomer rollers, floats and non-woven composite materials products, as well as our inverter distribution activities. Elastomer components are sold to OEMs for applications in ground transportation, office equipment, consumer and other markets.Trade names for our elastomer components include:NITROPHYL® floats for level sensing in fuel tanks, motors, and storage tanks and ENDUR® elastomer rollers and belts for document handling in copiers, printers, mail sorting machines and automated teller machines. Our nonwoven composite materials are manufactured for use in medical padding, industrial pre-filtration applications, and as consumable supplies in the lithographic printing industry. Our inverters are sold primarily to OEMs and fabricators that in turn sell to various other third parties that primarily serve the portable communication and automotive markets.Prior to 2011, this segment included sales of our electroluminescent lamp products, which came to end of life and are no longer produced. 6 Our 50% owned joint venture with Mitsui Chemicals, Inc. of Japan, Polyimide Laminate Systems, LLC (PLS), which had complemented our Printed Circuit Materials business, was dissolved on March 31, 2010.It had been established in early 2000 to sell adhesiveless flexible circuit material products to Hutchinson Technology Incorporated (HTI).HTI used these materials to make trace suspension assemblies in magneto resistive hard disk drives.On March 31, 2010, Rogers and Mitsui Chemicals, Inc, entered into an agreement to dissolve the joint venture and to have Rogers assume on that date any outstanding assets and liabilities of PLS.The parties also agreed that, going forward, all the distribution activity that PLS previously engaged in would be conducted through Rogers.Therefore, beginning in the second quarter of 2010, these activities were reported on a gross basis as part of our consolidated results.At that time, PLS became an operating segment with its results reported in the Other operating segment.In early 2011, PLS completed its distribution activities as its products came to end of life and are no longer demanded in the marketplace.At this time, we do not have any activity related to this segment. In the fourth quarter of 2010, we sold our 50% interest in Rogers Chan Chung Technologies, Inc. (RCCT) to our partner, Chan Chung Plastics Co., Ltd, effectively ending our remaining interests in the flexible circuit materials market. Sales and Marketing Most of our products are sold through direct sales channels positioned near major concentrations of our customers throughout North America, Europe and Asia.Our products were sold to over 3,000 customers worldwide in 2011. Our largest individual customer represents 6% of Rogers' total sales.Although the loss of all of the sales made to any one of our larger customers would require a period of adjustment during which the results of a particular operating segment would be adversely impacted, we believe that such adjustments could be made over a period of time due to the diversity of our customer base.We also believe that our business relationships with the major customers within all of our key markets are favorable, and that we are in a good position to respond promptly to variations in customer requirements and technology trends.However, the possibility exists of losing all of the business of any major customer in any product line. We market our full range of products throughout the United States and in most foreign markets.Almost all of our sales are facilitated through our own worldwide sales force, with a small percentage facilitated through independent agents and distributors. Competition Our Core Strategic operating segments – HPF, PCM, CES and PDS– all participate in industries that are characterized by strong competition from around the globe.This competition, which is comprised not only of those companies that make directly competing materials, but also those companies that make comparable and, therefore, potentially substitutable materials, is typically from substantially larger, multinational manufacturers that often have greater financial resources than we do, as well as smaller regional producers with lower overhead costs and profit requirements, particularly in Asia. Our overall strategy, which is implemented within each of our Core Strategic operating segments, is to offer highly regarded, technologically advanced products that are price competitive and to link our product offerings with superior market knowledge and customer service.Further, we believe that in order to provide outstanding customer support we must be geographically close to our customers in order to provide local service, support and distribution, which we address through our manufacturing facilities in the U.S., Europe and Asia, and our various sales offices around the globe.We believe this serves to differentiate our products and services, and provides us a competitive advantage. We further believe that our relative position is dependent on our ability to maintain our technological advantage and the highest levels of design and customer service support; however, there is no assurance that we will be technologically competitive in the future, or that we will continue to develop new products that are technologically competitive. The following discusses the competitive landscape in each of our Core Strategic operating segments in greater detail. High Performance Foams Our High Performance Foams operating segment offers products that we believe are leaders in most of the markets it serves, including portable communications, consumer electronics and mass transit.We have a strong presence worldwide, particularly in North America, Europe and Asia.Our competition is comprised of companies from around the globe, including large multinational companies, as well as small regional companies, particularly in Asia.In these areas, we typically compete on price, as well as quality and service, and we focus on protecting our intellectual property, particularly in regions where such laws are not as strictly enforced.We also strive to continuously differentiate our product offerings, as commoditization of certain products is always a risk. 7 Printed Circuit Materials Our Printed Circuit Materials operating segment offers products which we believe are leaders in most of the segments it serves, including communication infrastructure, consumer electronics, automotive and defense.A key strategy in this segment is to continue to develop and produce laminate products that are technology leaders in the markets where they participate, particularly as the need for more advanced application use is demanded, such as in the wireless infrastructure market where demand for data transmission capacities is continuously growing.This segment has a strong worldwide presence, particularly in North America, Europe and Asia, and has manufacturing capabilities in all three regions.It faces competition in each of these locations from a wide variety of companies, from very large multinational manufacturers to much smaller, regional companies.As with our operating segments, this segment must compete on quality, price and service, and must address the continual threat of commoditization, particularly with respect to products that have matured in their life cycle. Power Electronics Solutions · Curamik Electronics Solutions Our Curamik Electronics Solutions operating segment offers products that we believe are leaders in the industries it serves, including highly efficient industrial motor drives, wind and solar converters and hybrid electric vehicle drive systems.This operating segment has a strong presence in Europe, particularly in Germany, as well as in Japan, and faces competition primarily from smaller competitors in Asia.Competition occurs both on pricing as well as quality and customer service. · Power Distribution Systems Our Power Distribution Systems operating segment offers products that we believe are leaders in most markets it operates in, including mass transit.We have a strong presence in both Asia and Europe, which are the two primary geographical areas for traction converter applications.Our competition consists mainly of European companies, with some competition in the U.S., and a growing competitive presence in Asia. Research and Development Research and development activities constitute an important and vital part of our overall business strategy.Our overall focus is typically on niche segments where we can differentiate, through technological advantage, our products from our competition’s products.The markets we serve are typically characterized by rapid technological changes and advances.Accordingly, the success of our strategy is in part dependent on our ability to develop market-leading products, which is primarily driven by efforts in research and development. Patents and Other Intellectual Property Rights We have many domestic and foreign patents and licenses and have additional patent applications on file related to all operating segments.These patents and licenses vary in duration and provide some protection from competition.In some cases, the patents result in license royalties.Although we have been awarded, have filed applications for, or have been licensed under numerous patents in the U.S. and other countries, there can be no assurance concerning the degree of protection afforded by these patents or the likelihood that pending patents will be issued. While our patents provide some advantage and protection, we believe that a large part of our competitive position and future success is largely determined by such factors as the innovative skills, systems and process knowledge, and technological expertise of our personnel; the range and success of new products we develop; and our customer service and support.It is our policy to defend our patents when we determine it is in our best interests and the best interests of our shareholders to do so.We also own a number of registered and unregistered trademarks and have acquired certain technology that we believe to be of importance to our business. 8 Overall, we believe that our patents provide an important competitive advantage in many of our businesses; however, in general, no single patent or group of patents is in itself essential to our business as a whole or to any of our operating segments. Environment The nature and scope of our business brings us in regular contact with the general public and a variety of businesses and government agencies.Such activities inherently subject us to the possibility of litigation related to environmental matters, which is defended and handled in the ordinary course of business.We have established accruals for matters for which management considers a loss to be probable and reasonably estimable.We do not believe that the outcome of any of these environmental matters will have a material adverse effect on our results of operations, financial position or cash flows, nor have we had any material recurring costs or capital expenditures relating to environmental matters, except as disclosed in Item 3 (“Legal Proceedings”) and Note 14 to the Consolidated Financial Statements of this Form 10-K.However, there can be no assurances that the ultimate liability concerning these matters will not have a material adverse effect on us. Raw Materials We are required to purchase a wide variety of raw materials in order to manufacture our various products and materials.Some of these raw materials are only available through limited sources. If the continuous supply of raw materials were interrupted, our production could be negatively impacted.When this has occurred in the past, we have typically purchased sufficient quantities of the particular raw material to sustain production until alternative materials and production processes could be qualified with customers.We believe that similar responses could mitigate potential raw material availability issues in the future; however, this strategy may not work in all cases.As such, we would have to work closely with our customers and suppliers to mitigate the impact of any raw material shortages on our business, but such shortages could have a material negative impact on our businesses under certain circumstances. Seasonality In our opinion, there is no material concentration of products or markets within the business that are seasonal in nature, except for some minor seasonality for those products used in cellular telephones due to the annual new model launch timetable, which can vary slightly from year to year in terms of timing and impact. Employees As of December 31, 2011, we employed approximately 2,600 employees. Backlog Our backlog of firm orders was $33.1 million at December 31, 2011, as compared to $38.7 million at December 31, 2010.The decrease at the end of 2011 was primarily related to the decreased customer demand across almost all of our businesses, with the largest impact at PDS, which experienced a decrease in backlog of $3.6 million at December 31, 2011 as compared to December 31, 2010. 9 Executive Officers Our executive officers as of February 17, 2012 are as follows: Name Age Present Position Year Elected to Present Position Other Positions Held During 2007-2011 Bruce D. Hoechner 52 President and ChiefExecutive Officer (CEO) President, Asia Pacific Region, Dow Advanced Materials Division, Rohm and Haas Company from 2009 to September 2011; Corporate Vice President, General Manager of Rohm & Haas Coatings Asia Pacific from 2007 to 2009 Michael L. Cooper 59 Vice President,Logistics Vice President, Rogers Asia from May 2004 to July 2009 Robert C. Daigle 48 Senior Vice President and Chief Technology Officer Vice President, Research and Development and Chief Technology Officer from October 2003 to June 2009 Debra J. Granger 52 Vice President, Corporate Compliance and Controls Director, Corporate Compliance and Controls from March 2003 to February 2007 Jeffrey M. Grudzien 50 Vice President, Advanced Circuit Materials Division Vice President, Sales and Marketing September 2007 to February 2012; Director of Asia Sales from January 2007 to September 2007; Director of Marketing from January 2005 to January 2007 Dennis M. Loughran 54 Vice President, Finance and Chief Financial Officer, Principal Financial Officer Terrence W. Mahoney 64 Vice President and General Counsel Counsel, McDermott Will & Emery from July 2008 to July 2009; Partner, Dewey & LeBoeuf LLP from November 2001 to July 2008 Paul B. Middleton 44 Director of Finance – Treasury Operations, New Business Development and Corporate Treasurer Treasurer from July 2009 to April 2010; Principal Accounting Officer from August 2007 to July 2009; Corporate Controller from February 2006 to August 2007 Ronald J. Pelletier 38 Corporate Controller and Principal Accounting Officer Corporate Controller from September 2008 to July 2009; Manager Financial Reporting from January 2004 to September 2008 Robert M. Soffer 64 Vice President and Secretary Vice President, Secretary and Treasurer from March 2005 to August 2007 Luc Van Eenaeme 53 Vice President and Managing Director, Rogers Europe Vice President, Rogers Europe from 2004 to August 2011 As of February 13, 2012, Michael D. Bessette and Peter G. Kaczmarekwere longer executive officers of Rogers Corporation. 10 Available Information We make available through a link on our website (http://www.rogerscorp.com), free of charge, our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, reports filed pursuant to Section 16 and amendments to those reports filed pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (Exchange Act) as soon as reasonably practicable after we electronically file such material with, or furnish it to, the Securities and Exchange Commission (SEC).In addition, the SEC maintains an internet site that contains these reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC (http://www.sec.gov). We also make available on our website, in a printable format, the charters for a number of our various Board of Director committees, including the Audit Committee, Compensation and Organization Committee, and Nominating and Governance Committee, in addition to our Corporate Governance Guidelines, Bylaws, Code of Business Conduct and Ethics, Related Party Transactions Policy and Compensation Recovery Policy.Our website is not incorporated into or a part of this Form 10-K. Item 1A.Risk Factors Our business, financial condition and results of operations are subject to various risks, including those discussed below, which may affect the value of our stock.The risks discussed below are those that we believe are currently the most significant, although additional risks not presently known to us or that we currently deem less significant may also impact our business, financial condition and results of operations, perhaps materially. The global credit and financial markets, although somewhat stabilized, could experience additional disruption, which could materially and adversely affect our business and results of operations. Conditions in the global credit and financial markets continue to be uncertain and there can be no assurances that there will not be future deterioration in credit and financial markets and in confidence in overall economic conditions. These economic uncertainties affect businesses such as ours in a number of ways, making it difficult to accurately forecast and plan our future business activities.Adverse global economic conditions in our markets will likely negatively impact our business, which could result in the following conditions, among others: • Reduced demand for our products; • Increased price competition for our products; • Increased credit or other financial difficulties at our suppliers that could result in delays in their ability to supply us with necessary raw materials, components or finished products; • Increased risk of excess and obsolete inventories; • Increased risk of the collectability of cash from our customers; • Increased risk in potential reserves for doubtful accounts and write-offs of accounts receivable; and • Higher operating costs as a percentage of revenues. Continued or additional volatility in the global credit and financial markets could also have a significant impact on our ability to generate returns on our investment portfolio, our ability to obtain financing, and consequently, our ability to further diversify our business through strategic acquisitions or other alliances (an important component of our long-term growth strategy), and our ability to obtain and hold insurance, among other things.As our investments and certain other assets are impacted by market conditions, such as factors that affect interest rates and the underlying liquidity of the related investment banks through which we hold investments, any volatility in our or their ability to liquidate our investments could negatively affect our financial position. 11 Our future revenue, gross margins, operating results and net income are difficult to predict and may materially fluctuate. Our future revenue, gross margins, operating results and net income are difficult to predict and may be materially affected by a number of factors, including: · the effects of adverse economic conditions in the U.S. and international markets; · changes in customer demand for our products and for end products that incorporate our materials; · loss of or significant declines in sales to key customers; · the timing of new product announcements or introductions by us, our customers, or our competitors; · competitive pricing pressures; · fluctuations in manufacturing yields, adequate availability of copper and other raw materials, and manufacturing, assembly and test capacity; · significant declines in backlog; · the timing, delay or cancellation of significant customer orders and our ability to manage inventory; · changes in geographic, product, or customer mix; · our ability to utilize our manufacturing facilities at efficient levels; · potential significant litigation-related costs; · the difficulties inherent in forecasting future operating expense levels, including with respect to costs associated with labor, utilities, transportation and raw materials; · the costs related to compliance with increasing worldwide regulations; · changes in our effective tax rates in the U.S., China or worldwide; and · the effects of public health emergencies, natural disasters, security risks, terrorist activities, international conflicts and other events beyond our control. In addition, the consumer electronics and communications industries historically have been characterized by wide fluctuations in product supply and demand. From time to time, these industries have experienced significant downturns, often in connection with, or in anticipation of, maturing product cycles and declines in general economic conditions.These downturns have been characterized by diminished product demand, production over-capacity and accelerated price erosion.Our business is also subject to rapid technological changes and there can be no assurance, depending on the mix of future business, that products stocked in our inventory will not be rendered obsolete before we ship them.As a result of this and other factors, there can be no assurance that we will not experience material fluctuations in future revenue, gross margins, operating results and net income on a quarterly or annual basis.In addition, if our revenue, gross margins, operating results and net income do not meet the expectations of securities analysts or investors, the market price of our common stock may decline. Our future success depends upon our ability to continue to innovate, improve our products, develop and market new products, and identify and enter new markets. Our future success depends in part upon our ability to continue to develop new products and improve our product and process technologies. Our success in these efforts will be determined by our ability to anticipate market requirements in our product development efforts, and the acceptance and continued commercial success of the end user’s products.Additionally, our success depends upon our ability to adapt to technological changes and to support established and emerging industry standards. In particular, the portable communications market is characterized by frequent new product introductions, evolving industry standards, rapid changes in product and process technologies, price competition and many new potential applications.To continue to be successful in this area, we must be able to consistently develop, produce and supply materials that meet the demanding expectations of customers for quality, performance and reliability at competitive prices.Our timely introduction of new products to meet these needs could be affected by engineering or other development program delays and problems in effectively and efficiently increasing production to meet customer needs.In addition, rapid technological change, significant pricing pressures and short lead times characterize the markets for portable communications and other electronic devices.Because we manufacture and sell our own materials to meet the needs of these markets, our results may be negatively affected by these factors. 12 We may be unable to adequately protect our proprietary rights, which may limit our ability to compete effectively. Our success depends, in part, on our ability to protect our intellectual property.We primarily rely on patents, copyrights, and trademarks, as well as nondisclosure agreements and other methods to protect our proprietary technologies and processes.Despite our efforts to protect our proprietary technologies and processes, it is possible that competitors and other unauthorized third parties may obtain, copy, use or disclose our technologies, products, and processes.Moreover, the laws of foreign countries in which we design, manufacture, market and sell our products may afford little or no effective protection of our proprietary technology. There can be no assurances that the claims allowed in our issued patents will be sufficiently broad to protect our technology.In addition, any of our existing or future patents may be challenged, invalidated or circumvented.As such, any rights under these patents may not provide us with meaningful protection.If our patents do not adequately protect our technology, our competitors may be able to offer products similar to ours.Our competitors may also be able to develop similar technology independently or design around our patents. We try to control access to and distribution of our technologies, documentation and other proprietary information.Despite these efforts, internal or external parties may attempt to copy, disclose, obtain or use our products or technology without authorization.Also, former employees may seek employment with our business partners, customers or competitors, and there can be no assurance that the confidential nature of our proprietary information will be maintained in the course of such future employment. We are exposed to business, economic, political, legal and other risks through our significant worldwide operations. We have significant foreign operations, particularly in China and Europe, which exposes us to business, political and economic changes that could negatively impact our future sales, expenses and financial condition.For fiscal 2011, sales of our products to foreign customers accounted for approximately 80.7% of our net sales. As of December 31, 2011, we employed approximately 1,700employees overseas. Although we engage in hedging transactions to help reduce our exposure to currency exchange rate fluctuations, there can be no assurance that our competitive position will not be adversely affected by changes in the exchange rate of the U.S. dollar against other currencies.Potential interest rate increases, as well as high energy and other consumer costs, could have an adverse impact on industrial and consumer spending patterns and could adversely impact demand for our products and the products our materials are in. While a substantial portion of our cash is generated outside the U.S., we require a significant amount of cash in the U.S. to address our operating requirements, including the funding of acquisitions, and debt and interest payments, among other things.If we are unable to address our U.S. cash requirements through our U.S. operations cash flows, by efficient and timely repatriations of overseas cash, through borrowings under our current credit facility or from other sources of cash obtained at an acceptable cost, our business strategies and operating results could be adversely affected. We are also subject to the risks associated with ongoing uncertainties and political and economic instability in many countries around the world, as well as economic disruption from acts of terrorism and the response to them by the U.S. and its allies.Other business risks associated with international operations include, but are not limited to, increased managerial complexities; air transportation disruptions; expropriation; currency controls; currency exchange rate fluctuations; additional costs related to foreign taxes, tariffs and freight rate increases; exposure to different business practices and differing legal standards, particularly with respect to price protection; intellectual property and environmental compliance; trade and travel restrictions; pandemics; import and export license requirements and restrictions; difficulties in staffing and managing worldwide operations; longer account receivable cycles and collections; and unexpected changes in regulatory requirements. We expect our business to continue to have a strong presence in Asia, particularly in China, in the foreseeable future, as the Asian marketplace is a key factor to our current and future success.Our operations in these markets may be adversely affected by China’s continuously evolving laws and regulations, including those relating to taxation, import and export tariffs, currency controls, environmental regulations, and intellectual property rights and enforcement of those rights.Enforcement of existing laws or agreements may be inconsistent, as there is a high degree of fragmentation among regulatory authorities resulting in uncertainties as to which authorities have jurisdiction over particular parties or transactions.In addition, changes in the political environment, governmental policies, or U.S. and China relations could result in revisions to laws or regulations or their interpretation and enforcement, potentially resulting in increased taxation, restrictions on imports, import duties or currency revaluations, all of which could have an adverse effect on our business plans and operational results. 13 Availability of and changes in the costs and quality of certain key raw materials could negatively impact our profit margins and our ability to produce products in a timely manner to required specifications. We use certain key raw materials in our manufacturing processes, including, but not limited to, copper and certain types of resins, that could be subject to price volatility due to availability, demand and global monetary policies.In addition, these materials are often sourced from single or limited sources that expose us to price increases that further expose us to the risk of not being able to procure enough material to meet our customer demands, as well as inconsistent material quality.Any inability to obtain timely deliveries of materials of acceptable quantity or quality, or a significant increase in the prices of materials, could have a material adverse effect on our operating results. If we do not retain our key personnel, our ability to execute our business strategy could be adversely affected. Our continued success depends to a significant extent upon the recruitment, retention and effective succession of our executive officers and key management and technical personnel, particularly our experienced engineers.The loss of the services of one or more of these key personnel could have a material adverse effect on our operating results.In addition, there could be a material adverse effect on our operating results if the turnover rates for engineers and other key personnel increase significantly or if we are unable to continue to attract and retain qualified personnel. Implementation of our acquisition strategy may not be successful, which could affect our ability to increase our revenues or our profitability. A key element of our business strategy involves expansion through the acquisition of businesses, assets, products, or technologies that allow us to complement our existing product offerings, expand our market coverage, increase our engineering workforce or enhance our technological capabilities.Accordingly, our future performance will be impacted by our ability to identify appropriate businesses and technologies to acquire, as well as effectively and efficiently integrating such acquisitions into Rogers.We may not succeed in such endeavors for a variety of reasons, including, but not limited to, the inability to identify businesses that have the technology or resources we need and, if we find such businesses, the possibility that we may not be able to purchase or license the technology or resources on commercially favorable terms or at all. In 2011, we purchased Curamik, an acquisition that required a significant level of investment. This included borrowing funds through the use of our credit facility, which created long-term debt and made us subject to the various covenant requirements contained in the related bank agreement.Certain risks are inherent in any acquisition, such as the risk that the acquisition may not be accretive to our business or perform to our expectations going forward and that revenue opportunities, cost savings and other anticipated synergies will not be fully realized.In addition, there are more particular risks relating to Curamik itself, including, but not limited to, the following: a decline in sales to certain key customers; the cyclical nature of the semiconductor industry and the impact of that cyclicality on sales and profits; the strict nature of labor laws in Germany and the impact on our ability to manage costs and react to downturns in the market; and increased exposure to significant fluctuations in raw material and commodity costs, particularly copper, which is a key component in Curamik’s manufacturing process. We also continually review our current business and product portfolio to attempt to maximize our business performance.We may in the future deem it appropriate to pursue the divestiture of product lines or businesses as conditions dictate.These strategic decisions could have a potential negative impact on our business. 14 We are involved with certain litigation and disputes and may become involved in future litigation or other disputes all of which could give rise to potential contingencies, such as environmental,product liability and/or warranty claims, that could be costly to bring or defend and could result in a significant negative impact to our business. We are subject to a variety of claims and lawsuits arising out of the conduct of our business which could ultimately have a material adverse impact on our business, including our results of operations, financial condition and cash flows.Such claims could result from environmental issues, product liability claims and general commercial litigation, among others. Our products are typically highly specialized, proprietary-type materials that must meet very stringent performance requirements by our customers.We invest significant resources in the testing of our products to meet our product specifications.However, if any of our materials or products contain defects, we may be required to incur additional development and remediation costs. We are also subject to a variety of environmental issues, particularly considering the age of our business and the range of geographic areas and manufacturing processes we have been involved with over the course of time.We are currently engaged in proceedings involving 2 separate superfund sites, as a participant in a group of potentially responsible parties (PRPs) and in the remediation of certain polychlorinated biphenyl (PCB) contamination at our Woodstock, Connecticut manufacturing facility. Our estimation of the environmental liability is based on an evaluation of currently available information with respect to the situation, including existing technology, presently enacted laws and regulations, and our past experience in addressing environmental matters.Although current regulations impose potential joint and several liability upon each named party at any superfund site, we expect our contribution for cleanup to be limited due to the number of other PRPs, and our share of the alleged contributions of waste to the sites, which we believe is de minimis.In addition, we believe we have sufficient insurance to cover all material costs of these claims.However, there can be no assurances that our estimates will not be disputed or that any ultimate liability concerning this site will not have a material adverse effect on us. We are also involved in certain asbestos-related product liability litigation.The level of such litigation has escalated in certain U.S. states in recent years and involves hundreds of companies that have been named as defendants.At December 31, 2011, there were 242 claims pending against us.We expect that additional claims will be brought against us in the future.Our ultimate liability with respect to such pending and unasserted claims is subject to various uncertainties, including the following: · the number of claims that are brought in the future; · the costs of defending and settling these claims; · the risk of insolvencies among our insurance carriers; · the possibility that adverse jury verdicts could require us to pay damages in amounts greater than the amounts for which we have historically settled claims; and · the risk of changes in the litigation environment of Federal and state law governing the compensation of asbestos claimants. We believe we have sufficient insurance to cover all material costs related to these claims and that we have valid defenses to the majority of these claims and intend to defend ourselves vigorously in these matters.However, there can be no assurances that the ultimate resolution of these matters will be consistent with our expectations and will not have a material adverse effect on us.For further information, see Item 3 Legal Proceedings and Note 14 in Item 8 Financial Statements and Supplementary Data of this Form 10-K. We are subject to increasingly strict environmental regulations, which could increase our expense and affect our operating results. Our business is subject to increasingly strict environmental regulations that control and restrict the use, transportation, emission, discharge, storage and disposal of certain chemicals, gases and other substances used or produced in our various manufacturing processes.Public attention to environmental controls has continued to increase and changes in environmental regulations may require us to invest in potentially costly pollution control equipment or alter the way our products are made.In addition, we use hazardous and regulated materials that subject us to risks for strict liability for damages caused by accidental releases, regardless of fault.Any failure to control such materials adequately or to comply with regulatory restrictions or contractual obligations could increase our expenses and adversely affect our operating results. 15 New climate change regulations could require us to change our manufacturing processes or obtain substitute materials that may cost more or be harder to procure for our manufacturing operations.In addition, new restrictions on carbon dioxide or other greenhouse gas emissions could result in additional costs for us.Greenhouse gas legislation has been introduced in the U.S. legislature and we expect increased worldwide regulatory activity in the future.The cost of complying, or of failing to comply, with these and other climate change and emissions regulations could have an adverse effect on our business plans and results of operations. Our current reserve levels may not be adequate to cover potential exposures. We establish reserves to cover various exposures, including uncollectible accounts receivable, excess or obsolete inventory, fair market value write-downs of certain assets, and various liabilities.However, these reserves may not be adequate to cover future impairments or losses.These reserves are subject to analysis and adjustment on a regular basis and are based on management’s best estimates based on the facts and circumstances known at the time. Such reserves are subject to many uncertainties, including the assumptions used to value certain assets, forward looking forecasted financial information, and bankruptcy or financial problems at key customers, among others.In the case of litigation matters for which reserves have not been established because the loss is not deemed probable or reasonably estimable, facts and circumstances could change related to such matters which would result in such matters being decided against us and require the payment of damages or other expenditures in amounts that are not presently accrued.The effects on our financial results of many of these factors depend in some cases on our ability to obtain insurance covering potential losses. If we are unable to generate sufficient cash flow, we may not be able to service our debt obligations, including making payments on our outstanding line of credit. In the first quarter of 2011, we borrowed $145.0 million against our existing line of credit to finance our strategic acquisition of Curamik and had $122.5 million outstanding at December 31, 2011.Our ability to make payments of principal and interest on our indebtedness when due depends upon the cash flows generated from our future performance, which will be subject to general economic conditions, industry cycles and financial, business and other factors affecting our consolidated operations, many of which are beyond our control.If we are unable to generate sufficient cash flow from operations in the future to service our debt, we may be required to, among other things, seek additional financing in the debt or equity markets; refinance or restructure all or a portion of our indebtedness; sell selected assets; reduce or delay planned capital expenditures; reduce or delay planned operating expenditures; or redeem our auction rate securities at a level below their par value.Such measures might not be sufficient to enable us to service our debt, which could negatively impact our financial results.In addition, any such financing, refinancing, or sale of assets might not be available on economically favorable terms. Restrictions in our credit facility may limit our activities. Our current credit facility imposes, and future debt instruments to which we may become subject, may impose, restrictions that limit our ability to engage in activities that could otherwise benefit our Company, including undertaking certain transactions, creating certain credit lines on our assets and incurring certain subsidiary indebtedness, among others.Our ability to comply with these financial restrictions and covenants is dependent on the cash flows generated from our future performance, which is subject to prevailing economic conditions and other factors, including factors that are beyond our control, such as foreign exchange rates, interest rates, changes in technology, and changes in the level of competition.In addition, our credit facility requires us to maintain compliance with specified financial ratios.If we breach any of the covenants under our credit facility and we do not obtain appropriate waivers, our operations may be negatively impacted by the consequences of such breaches, including the declaration of any outstanding indebtedness to be immediately due and payable. Changes in tax rates and exposure may lead to additional income tax liabilities. We are subject to income taxes in both the U.S. and various foreign jurisdictions, and our domestic and international tax liabilities are subject to the allocation of income among these different jurisdictions.Our effective tax rates could be adversely affected by changes in the mix of earnings in countries with differing statutory tax rates, increases in tax rates, changes in the valuation of deferred tax assets and liabilities, or in tax laws, each of which could adversely affect our profitability.In particular, the carrying value of deferred tax assets is dependent on our ability to generate future taxable income.In addition, the amount of income taxes we pay is subject to audits in various jurisdictions, and a material assessment by a tax authority could adversely affect profitability. 16 The requirements to evaluate goodwill and non-amortizable assets for impairment may result in a write-off of all or a portion of our recorded amounts, which would negatively affect our operating results and financial condition. We are required to perform an impairment review of both goodwill and non-amortizable intangible assets on an annual basis, or when facts and circumstances around such assets change that indicate the potential for an impairment to have occurred.In 2011, we did not have an impairment of our goodwill or non-amortizable intangible assets; however there can be no assurances that future impairments will not occur. Our stock price may be volatile. The market price of our common stock has fluctuated widely from the beginning of fiscal year 2009 through the end of fiscal year 2011, with our stock price reaching a high of $52.44 per share and a low of $14.60 per share during that time period. Consequently, the current market price of our common stock may not be indicative of future market prices, and we may be unable to sustain or increase the value of an investment in our common stock. Factors affecting our stock price may include, but are not limited to, the following: · changes in the long-term outlook for our Company in the markets we serve; · variations in operating results from quarter to quarter; · changes in earnings estimates by analysts or our failure to meet analysts’ expectations; · changes in the market value of publicly traded customers or suppliers, which could decrease their demand for our products; · market conditions in the industries and markets in which we participate; · general economic conditions; · political changes, hostilities or natural disasters such as hurricanes and floods; and · low trading volume of our common stock. In addition, the New York Stock Exchange has recently experienced significant price and volume fluctuations and continued market fluctuations could adversely affect the market price of our stock. We may not be able to redeem our existing auction rate security portfolio in the near term, thereby impacting our cash available to support our business activities. An active market does not currently exist for the auction rate securities (ARS) we hold and, as a result, we may not be able to liquidate them at the current valuation prior to final maturity. We have written down the cost basis of these securities to their estimated fair value and determined that the decline in fair value is considered other-than-temporary, with the portion of the impairment related to credit loss being recognized in earnings and the remainder of the decline recorded in other comprehensive income, per the relevant accounting guidance.Additional valuation allowances may have to be taken in the future under certain scenarios based on market conditions at such time, including, but not limited to, downgrades in the assets underlying the ARS. We currently hold $29.5 million of par value ARS. The estimated fair value of these securities at December31, 2011, was $26.0 million, of which 85% are rated as investment grade securities. The contractual maturities of these securities range from 21 to 36 years and are comprised predominately of student loan and municipal securities.Prior to the first quarter of 2008, these securities provided short-term liquidity through a Dutch auction process that reset the applicable interest rate at pre-determined calendar intervals, approximately every 28 to 35 days. This mechanism allowed existing investors to either retain or liquidate their holdings by selling such securities at par.In the first quarter of 2008, the markets in which these securities traded became illiquid, resulting in us not being able to redeem such securities through the auction process. Currently, we have the intent and ability to hold these securities for an extended period of time and continue to receive interest income on these securities, albeit at de minimis levels.Given the continued challenges in the financial markets and the prolonged credit crisis, we cannot reasonably predict when these securities will liquidate or whether market conditions will change resulting in the recovery of fair value on these auction rate securities. There is a secondary market for auction rate securities that has emerged in which securities similar to our own would trade at prices below our currently recorded fair values. Under such a scenario, or if other events arise that impact the fair value of these securities, we may have to recognize other-than-temporary impairment charges, which would adversely impact our financial position and results of operations. Employee benefit cost increases could reduce our profitability. Our profitability is affected by employee benefit costs, particularly medical, pension and other employee benefits. In recent years, employee medical costs have increased due to factors such as the increase in health care costs in the U.S. These factors will continue to put pressure on our business and financial performance, as employee benefit costs continue to escalate. Although we actively seek to control increases in employee benefit costs and encourage employees to maintain healthy lifestyles to reduce future potential medical costs, there can be no assurance that we will succeed in limiting future cost increases. Continued employee benefit cost increases could have an adverse affect on our results of operations, cash flows and financial condition. We also sponsor a limited number of defined benefit plans that cover certain employees. Our costs of providing defined benefit plans have risen dramatically over the past few years, and are dependent upon a number of factors and assumptions that drive our projected liabilities and annual expenses, such as discount rates, the actual and projected rates of return on the plans’ assets, governmental regulation, global equity prices, portfolio composition and our required and/or voluntary contributions to the plans. Changes in assumptions, the ability to grow our pension investments over time to increase the value of the plans’ assets, and other factors relating to worldwide and domestic economic trends and financial market conditions, could all have a negative impact on our pension plans, which could result in an increase in our pension liabilities, a reduction in the funded status of our plan, increases in annual expense recognized related to the plans, and requirements to increase funding for some or all of our defined benefit plans, among other factors, all of which could negatively impact our operations. 17 Our business could be negatively affected by unanticipated events that are beyond our control. Our business and operating results may be affected by certain events that we cannot anticipate and that are beyond our control, such as natural disasters and national emergencies, which could disrupt production at our facilities, or at the facilities of our customers and suppliers, and cause delayed deliveries, cancelled orders and possibly loss of market share.From time to time, we purchase certain raw materials from single or limited sources, and, even if our facilities are not directly affected by such events, we could be affected by interruptions of production at our suppliers.In addition, our customers could be affected by certain events, which could decrease demand for our products. Item 1B.Unresolved Staff Comments None. 18 Item 2.Properties On December 31, 2011, we operated various manufacturing facilities and sales offices throughout the United States, Europe and Asia.The following table provides certain information about our principal general offices and manufacturing facilities: Location Floor Space (Sq Ft) Type of Facility Leased / Owned United States Rogers, Connecticut Manufacturing / Administrative Offices Owned Carol Stream, Illinois Manufacturing Owned Chandler, Arizona Manufacturing Owned Woodstock, Connecticut Manufacturing Owned Chandler, Arizona Manufacturing Owned Chandler, Arizona Manufacturing Owned Windham, Connecticut Formerly Manufacturing Owned Richmond, Virginia Formerly Manufacturing Owned* Dallas, Texas Sales Office Leased through 11/13 Belgium Ghent, Belgium Manufacturing Owned Evergem, Belgium Manufacturing Owned Germany Eschenbach, Germany Manufacturing / Administrative Offices Leased through 6/21 Bremen, Germany Manufacturing / Administrative Offices Leased through 10/18 Asia Suzhou, China Manufacturing Owned Suzhou, China Manufacturing / Administrative Offices Owned Suzhou, China Manufacturing Owned Suzhou, China Manufacturing Owned Ansan, Korea Manufacturing Leased through 10/13 Suzhou, China Manufacturing Owned Tokyo, Japan Sales Office Leased through 1/14 Tokyo, Japan Sales Office Leased through 2/12 Tokyo, Japan Sales Office Leased through 4/12 Taipei, Taiwan, R.O.C. Sales Office Leased through 7/13 Hwasung City, Korea Sales Office Leased through 8/12 Singapore Sales Office Leased through 10/12 Shanghai, China Sales Office Leased through 7/13 Shenzhen, China Sales Office Leased through 5/12 Beijing, China Sales Office Leased through 11/12 * An agreement was signed in the first quarter of 2012 to sell this facility to a third party.The transaction is expected to close in the second quarter of 2012. 19 Item 3.Legal Proceedings We are currently engaged in the following environmental and legal proceedings: Superfund Sites We are currently involved as a potentially responsible party (PRP) in two active cases involving two waste disposal sites. Chatham Superfund Site - Currently, this proceeding is at a stage where it is not possible to estimate the ultimate cost of remediation, or the timing and extent of remedial action that may be required by governmental authorities.It is also not possible to estimate the amount of our liability, if any, alone or in relation to that of any other PRPs.The costs incurred since inception for this claim have been immaterial and have been primarily covered by insurance policies, for both legal and remediation costs.In this matter we have been assessed a cost sharing percentage of approximately 2% in relation to the range for estimated total cleanup costs of $17 million to $24 million.We believe we have sufficient insurance coverage to fully cover this liability and have recorded a liability and related insurance receivable of approximately $0.3 million as of December 31, 2011, which approximates our share of the low end of the range.We believe we are a de minimis participant and, as such, have been allocated an insignificant percentage of the total PRP cost sharing responsibility.Based on facts presently known to us, we believe that the potential for the final results of this case having a material adverse effect on our results of operations, financial position or cash flows is remote.This case has been ongoing for many years and we believe that it will continue on for the indefinite future.No time frame for completion can be estimated at the present time. Omega Chemical Superfund Site - In the fourth quarter of 2011, the United States Environmental Protection Agency (EPA) notified us that we are a PRP for the cleanup of the Omega Chemical Corporation Superfund Site in Los Angeles County, California.Currently, this proceeding is at a stage where it is not possible to estimate the ultimate cost of remediation, or the timing and extent of remedial action that may be required by governmental authorities. It is also not possible to estimate the amount of our liability, if any, alone or in relation to that of any other PRPs. PCB Contamination We have been working with the Connecticut Department of Energy and Environmental Protection (CT DEEP) and the EPA, Region I, in connection with certain polychlorinated biphenyl (PCB) contamination in the soil beneath a section of cement flooring at our Woodstock, Connecticut facility.In 2000, the majority of the clean-up efforts were completed, and a small amount of residual soil contamination remained.In 2011, after several discussions and proposals with the CT DEEP, we agreed to install a pump and treat system to alleviate further contamination of the ground water.Since inception, we have spent approximately $2.5 million in remediation and monitoring costs related to the PCB soil contamination at this site.We anticipate future costs related to the ground water contamination issue to be de minimis and related to the continued use and maintenance of the pump and treat system now in place at the site. In addition, during the first quarter of 2010, we discovered PCB contamination in the building at our Woodstock, Connecticut facility, due to it having contained the equipment that was the source of the original PCB soil contamination.Remediation of the contamination within the facility is currently projected to cost between $1.0 million and $2.6 million; therefore, we recorded a liability of $1.0 million related to the building contamination, which represents the low end of the estimated range, as no other amount in the range is more probable at this time. We believe that these situations will continue for several more years and no time frame for completion can be estimated at the present time. Asbestos Litigation A significant number of asbestos-related product liability claims have been brought against numerous United States industrial companies where the third-party plaintiffs allege personal injury from exposure to asbestos-containing products. We have been named, along with hundreds of other companies, as a defendant in some of these claims. In virtually all of these claims filed against us, the plaintiffs are seeking unspecified damages, or, if an amount is specified, such amount merely represents a jurisdictional amount.However, occasionally specific damages are alleged and in such situations, plaintiffs’ lawyers often sue dozens of defendants, frequently without factual basis or support.As a result, even when a specific amount of damages is alleged, such action can be arbitrary, both as to the amount being sought and the defendant being charged with such damages. 20 We did not mine, mill, manufacture or market asbestos; rather we made a limited number of products which contained encapsulated asbestos.Such products were provided to industrial users.We stopped manufacturing these products in the late 1980s. · Claims We have been named in asbestos litigation primarily in Illinois, Pennsylvania and Mississippi.As of December 31, 2011, there were 242 pending claims compared to 194 pending claims at December 31, 2010.The number of open claims during a particular time can fluctuate significantly from period to period depending on how successful we have been in getting these cases dismissed or settled.Some jurisdictions prohibit specifying alleged damages in personal injury tort cases such as these, other than a minimum jurisdictional amount which may be required for such reasons as allowing the case to be litigated in a jury trial (which the plaintiffs believe will be more favorable to them than if heard only before a judge) or allowing the case to be litigated in federal court.This is in contrast to commercial litigation, in which specific alleged damage claims are often permitted.The prohibition on specifying alleged damage sometimes applies not only to the suit when filed but also during the trial – in some jurisdictions the plaintiff is not actually permitted to specify to the jury during the course of the trial the amount of alleged damages the plaintiff is claiming.Further, in those jurisdictions in which plaintiffs are permitted to claim specific alleged damages, many plaintiffs nonetheless still choose not to do so. In those cases in which plaintiffs are permitted to and do choose to assert specific dollar amounts in their complaints, we believe the amounts claimed are typically not meaningful as an indicator of a company’s potential liability. This is because (1)the amounts claimed may bear no relation to the level of the plaintiff’s injury and are often used as part of the plaintiff’s litigation strategy, (2)the complaints typically assert claims against numerous defendants, and often the alleged damages are not allocated against specific defendants, but rather the broad claim is made against all of the defendants as a group, making it impossible for a particular defendant to quantify the alleged damages that are being specifically claimed against it and therefore its potential liability, and (3)many cases are brought on behalf of plaintiffs who have not suffered any medical injury, and ultimately are resolved without any payment or payment of a small fraction of the damages initially claimed.Of the 242 claims pending as ofDecember 31, 2011,68 claims do not specify the amount of damages sought,171 claims cite jurisdictional amounts, and only three (3) claims (less than 2.0% of the total pending claims) specify the amount of damages sought not based on jurisdictional requirements. Of these three (3) claims, one (1) claim alleges compensatory and punitive damages of $20 million each; one (1) claim alleges compensatory damages of $65 million and punitive damages of $60 million and one (1) claim alleges compensatory and punitive damages of $1 million each.These three (3) claims name between ten (10) and 109 defendants.However, for the reasons cited above, we do not believe that this data allows for an accurate assessment of the relation that the amount of alleged damages claimed might bear to the ultimate disposition of these cases. The rate at which plaintiffs filed asbestos-related suits against us increased in 2001, 2002, 2003 and 2004 because of increased activity on the part of plaintiffs to identify those companies that sold asbestos-containing products, but which did not directly mine, mill or market asbestos.A significant increase in the volume of asbestos-related bodily injury cases arose in Mississippi in 2002.This increase in the volume of claims in Mississippi was apparently due to the passage of tort reform legislation (applicable to asbestos-related injuries), which became effective on September 1, 2003 and which resulted in a higher than average number of claims being filed in Mississippi by plaintiffs seeking to ensure their claims would be governed by the law in effect prior to the passage of tort reform.The number of asbestos related suits filed against us decreased slightly in 2005 and 2006, but increased slightly in 2007, declined in 2008 and increased again in 2009 and 2010.The number of lawsuits filed against us in 2011 is significantly higher than in 2010.It is too early to be able to determine if this is a meaningful trend. · Defenses In many cases, plaintiffs are unable to demonstrate that they have suffered any compensable loss as a result of exposure to our asbestos-containing products.We continue to believe that a majority of the claimants in pending cases will not be able to demonstrate exposure or loss.This belief is based in large part on two factors: the limited number of asbestos-related products manufactured and sold by us and the fact that the asbestos was encapsulated in such products.In addition, even at sites where the presence of an alleged injured party can be verified during the same period those products were used, our liability cannot be presumed because even if an individual contracted an asbestos-related disease, not everyone who was employed at a site was exposed to the asbestos-containing products that we manufactured.Based on these and other factors, we have and will continue to vigorously defend ourselves in asbestos-related matters. 21 · Dismissals and Settlements Cases involving us typically name 50-300 defendants, although some cases have had as few as one and as many as 833 defendants.We have obtained dismissals of many of these claims.For the year ended December 31, 2011, we were able to have 120 claims dismissed and settled 8 claims.For the year ended December 31, 2010, 162 claims were dismissed and 21 were settled.The majority of costs have been paid by our insurance carriers, including the costs associated with the small number of cases that have been settled.Such settlements totaled approximately $8.1 million in 2011, compared to $6.8 million in 2010.Although these figures provide some insight into our experience with asbestos litigation, no guarantee can be made as to the dismissal and settlement rates that we will experience in the future. Settlements are made without any admission of liability.Settlement amounts may vary depending upon a number of factors, including the jurisdiction where the action was brought, the nature and extent of the disease alleged and the associated medical evidence, the age and occupation of the claimant, the existence or absence of other possible causes of the alleged illness of the alleged injured party and the availability of legal defenses, as well as whether the action is brought alone or as part of a group of claimants.To date, we have been successful in obtaining dismissals for many of the claims and have settled only a limited number.The majority of settled claims were settled for immaterial amounts, and the majority of such costs have been paid by our insurance carriers.In addition, to date, we have not been required to pay any punitive damage awards. · Potential Liability National Economic Research Associates, Inc. (NERA), a consulting firm with expertise in the field of evaluating mass tort litigation asbestos bodily-injury claims, has historically been engaged to assist us in projecting our future asbestos-related liabilities and defense costs with regard to pending claims and future unasserted claims.Projecting future asbestos costs is subject to numerous variables that are extremely difficult to predict, including the number of claims that might be received, the type and severity of the disease alleged by each claimant, the long latency period associated with asbestos exposure, dismissal rates, costs of medical treatment, the financial resources of other companies that are co-defendants in claims, uncertainties surrounding the litigation process from jurisdiction to jurisdiction and from case to case and the impact of potential changes in legislative or judicial standards, including potential tort reform.Furthermore, any predictions with respect to these variables are subject to even greater uncertainty as the projection period lengthens.In light of these inherent uncertainties, thevariability of our claims history and consultations with NERA, we believe that five years is the most reasonable period for recognizing a reserve for future costs, and that costs that might be incurred after that period are not reasonably estimable at this time.As a result, we also believe that our ultimate asbestos-related contingent liability (i.e., our indemnity or other claim disposition costs plus related legal fees) cannot be estimated with certainty. · Insurance Coverage Our applicable insurance policies generally provide coverage for asbestos liability costs, including coverage for both resolution and defense costs.Following the initiation of asbestos litigation, an effort was made to identify all of our primary and excess level insurance carriers that provided applicable coverage beginning in the 1950s through the mid-1980s.Where appropriate, carriers were put on notice of the litigation.Marsh Risk Consulting (Marsh), a consulting firm with expertise in the field of evaluating insurance coverage and the likelihood of recovery for asbestos-related claims, has historically been engaged to work with us to project our insurance coverage for asbestos-related claims. Marsh’s conclusions are based primarily on a review of our coverage history, application of reasonable assumptions on the allocation of coverage consistent with industry standards, an assessment of the creditworthiness of the insurance carriers, analysis of applicable deductibles, retentions and policy limits, the experience of NERA and a review of NERA’s reports. · Cost Sharing Agreement To date, our insurance carriers have paid for substantially all of the settlement and defense costs associated with our asbestos-related claims.There is a new cost sharing agreement between us and such insurance carriers which is primarily designed to facilitate the ongoing administration and payment of such claims by the carriers until the applicable insurance coverage is exhausted.This new four year agreement expires on January 25, 2015 and replaces an older agreement that had expired. 22 · Impact on Financial Statements Given the inherent uncertainty in making future projections, we have had the projections of current and future asbestos claims periodically re-examined, and we will have them updated if needed based on our experience, changes in the underlying assumptions that formed the basis for NERA’s and Marsh’s models, and other relevant factors, such as changes in the tort system and our success in resolving claims.Based on the assumptions employed by and the report prepared by NERA and other variables, NERA and Marsh updated their respective analyses for year end 2011 and the estimated liability and estimated insurance recovery, for the five-year period through 2016, is $28.8 million and $28.4 million, respectively.As of December 31, 2010, the estimated liability and estimated insurance recovery, for the five-year period through 2015, was $29.7 million and $29.3 million respectively. The amounts recorded for the asbestos-related liability and the related insurance receivables described above were based on facts known at the time and a number of assumptions.However, projecting future events, such as the number of new claims to be filed each year, the average cost of disposing of such claims, coverage issues among insurers and the continuing solvency of various insurance companies, as well as the numerous uncertainties surrounding asbestos litigation in the United States could cause the actual liability and insurance recoveries for us to be higher or lower than those projected or recorded. There can be no assurance that our accrued asbestos liabilities will approximate our actual asbestos-related settlement and defense costs, or that our accrued insurance recoveries will be realized.We believe that it is reasonably possible that we will incur additional charges for our asbestos liabilities and defense costs in the future, which could exceed existing reserves, but such excess amount cannot be estimated at this time.We will continue to vigorously defend ourselves and believe we have substantial unutilized insurance coverage to mitigate future costs related to this matter. Other Environmental and General Litigation · In 2005, we began to market our manufacturing facility in Windham, Connecticut to find potential interested buyers.This facility was formerly the location for the manufacturing operations of our elastomer component and float products prior to the relocation of these operations to Suzhou, China in the fall of 2004.As part of our due diligence in preparing the site for sale, we determined that there were several environmental issues at the site and determined it was in our best interests to voluntarily remediate these issues, which resulted in approximately $0.2 million of charges to complete the remediation activities that were completed in 2008.During 2009, we entered into the post-remediation monitoring period, which has now been completed and the CT DEEP has concluded that no further remediation work is required at the site. · On May 16, 2007, CalAmp Corp. (CalAmp) filed a lawsuit against us for unspecified damages in response to a product liability issue related to our printed circuit material products.During the second quarter of 2008, CalAmp responded to discovery requests in the litigation and stated that its then current estimated total damages were $82.9 million. In the lawsuit, which was filed in the United States District Court, Central District of California, CalAmp alleged performance issues with certain printed circuit board laminate materials we had provided for use in certain of its products.In the first quarter of 2009 this lawsuit was settled for $9.0 million. The settlement was reached through mediation mandated by the United States District Court for the Central District of California.Both parties acknowledged that Rogers admitted no wrongdoing or liability for any claim made by CalAmp.We agreed to settle this litigation solely to avoid the time, expense and inconvenience of continued litigation.Under the settlement, we paid CalAmp the $9.0 million settlement amount in January 2009.We had accrued $0.9 million related to this lawsuit in 2007 and recorded an additional $8.1 million in the fourth quarter of 2008.Legal and other costs related to this lawsuit were approximately $1.8 million in 2008.In February 2009, subsequent to the settlement with CalAmp, we reached an agreement with our primary level insurance carrier to recover costs associated with a portion of the settlement ($1.0 million) as well as certain legal fees and other defense costs associated with the lawsuit (approximately $1.0 million).Payment for these amounts was received in the first quarter of 2009.On February 6, 2009, we filed suit in the United States District Court for the District of Massachusetts against Fireman’s Fund Insurance Company, our excess level insurance carrier, seeking to collect the remaining $8.0 million of the settlement amount.In December 2010, we settled the suit filed against Fireman’s Fund Insurance Company and received a payment of $2.5 million.This was recorded in operating income and as an operating activity in the Consolidated Financial Statements in Item 8 of this Form 10-K. 23 · In the second quarter of 2010, the CT DEEP identified us as a PRP at a disposal site in Killingly, Connecticut.We have initiated internal due diligence work related to the site to better understand the issue and our alleged involvement.Based on the facts and circumstances known to us at the present time, we are unable to estimate the probability or amount of any potential costs associated with this matter.As such, no reserve has been established at this time. In addition to the above issues, the nature and scope of our business brings us in regular contact with the general public and a variety of businesses and government agencies.Such activities inherently subject us to the possibility of litigation, including environmental and product liability matters that are defended and handled in the ordinary course of business.We have established accruals for matters for which management considers a loss to be probable and reasonably estimable. It is the opinion of management that facts known at the present time do not indicate that such litigation, after taking into account insurance coverage and the aforementioned accruals, will have a material adverse impact on our results of operations, financial position, or cash flows. For additional discussion on our environmental and litigation matters, see Note 14 to the Consolidated Financial Statements in Item 8 of this Form 10-K. Item 4.Mine Safety Disclosures Not applicable 24 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our common stock is traded on the New York Stock Exchange under the symbol “ROG”.As of the end of business on February 3, 2012, we had 590 shareholders of record.On the same date, the trading price of our common stock closed at $41.36 per share. Capital Stock Market Prices The following table sets forth the high and low prices during each quarter of the last two fiscal years on a per share basis. High Low High Low Fourth $ Third Second First Dividend Policy We did not pay any dividends on our common stock in fiscal 2011 and 2010.We periodically evaluate the desirability of paying a dividend; however, at present, we expect to maintain a policy of emphasizing longer-term growth of capital rather than immediate dividend income. We are also currently restricted in our ability to pay dividends,under our current, amended credit agreement (see Item 7 Management’s Discussion and Analysis of Financial Conditions and Results of Operations of this Form 10-K), in that we cannot make cash dividend payments if a default or event of default has occurred and is continuing or shall result from the cash dividend payment. 25 Item 6.Selected Financial Data (Dollars in thousands, except per share amounts) Sales and Income From Continuing Operations Net sales $ Income (loss) before income taxes ) Income (loss) ) Per Share Data From Continuing Operations Basic $ $ $ ) $ $ Diluted ) Book value Financial Position From Continuing Operations Current assets $ Current liabilities Ratio of current assets to current liabilities 3.4 to 1 3.4 to 1 3.8 to 1 3.1 to 1 3.7 to 1 Cash, cash equivalents and short-term investments $ Working capital Property, plant and equipment, net Total assets Long-term debt and lease obligation less current maturities - Shareholders’ equity Long-term debt as a percentage of shareholders’ equity 36
